Title: To Thomas Jefferson from Matthew Lyon, 26 March 1804
From: Lyon, Matthew
To: Jefferson, Thomas


          
            Sir—
            Washington March 26th. 1804
          
          It is some time since I took the liberty of mentioning the name of John Emmerson Esqr of Green County, Kentucky as a suitable person for a Judge in one of the Territories of the US, and that I had been solicited by many of his neighbors & acquaintance to recomend him as such to the notice of the cheif Majistrate of the Union—
          Amoung the many recomendations of Mr Emmerson I have received I must beg leave to recite the following, The honble Allen Wakefield one of the Judges of the General Court of Kentucky & presideing Judge in the Circuits of Barren Cumberland Greene & Adair, Liveing in the same County with Mr Emmerson says in his letter to me “Mr Emmerson has acted for some years as a justice of the peace in the County of Green and as far as my knoledge extends has faithfully discharged the duties arriseing out of that office, Mr Emmerson is a licenced attorney to pratice in any Court in the State in the distribution of Offices if any one is conferr’d on Mr. Emmerson which may be worthy of his attention it will be filled with punctuality by him”
          
          John E King Esqr Colonel of the County of Cumberland clerk of the Circuit Court & a practiceing attorney of eminence in all the neighboring Counties in his letter expresses him self thus, “I have been acquainted with him five or six years and he hath conducted himself in such a manner as to acquire the good opinion and confidence of his Countrymen & acquaintance, he is a man of benevolence & hospitality with a high sense of honour & very enterpriseing a man of popularity & a great judge of Mankind, A man of reading, a good judge of Law very liberal & honorable in his profession as a Lawyer, he has a fine family an amiable woman & a number of active & promiseing Children, any preferment bestowed on Mr Emmerson would be of considerable advantage to any Country to which he might remove”
          The opinions of Major Robert Allen & James Allen Esqr one an attorney at Law the other Clerk of the County of Green—as well as many others of the first respectability in that quarter corroborate with that of Col King, one of them gentlemen in his letter says “his natural solidity of judgment & knoledge of the law merrit notice which would gratifie a number of citicens,” the other says “I think him a Man of firmness of good judgment, a man who possess’s a strong mind & well acquainted with the manner of setling a new Country.”
          Samuel Brents Esqr A practiceing attorney in them Counties a man highly respected in his letter says “he is certainly deserveing any office or appointment which the United States can conferr in a territorial goverment,” Col Trabue of Adair County uses nearly the same Words.
          I shall conclude this string of recomendations with an Extract of letter from Isaac Taylor Esqr Clerk of the County Court in Cumberland County who is a patriot himself & much beloved—“John Emmerson Attorney at law whose patriotic zeal for the good of his Country early induced him to espouse the cause of Liberty & take up arms as a brave officer in its defence, his Steadiness, Sobriety, & strict principles of honour has gained him the respect of the respectable, his abilities, to your judgment I submit, but hope his merit will meet an appointment suitable to his dignity”—
          My personal acquaintance with Mr Emmeson is but little more than haveing spent five weeks mostly in his company last summer, often hearing him at the bar & noticeing his practice & his manners which made a Strong impression on my mind in his favor, the observations of his friends which I have quoted I have reason to believe are well founded and it is with pleasure I forward the wishes of a large number of my constituents when I recomend Mr Emmerson as a Gentleman Worthy & capable of the Office I solicit for him—if it be consistent with the general & extended views of the Executive of the Nation which views I am perfectly sensible are always directed to the public good—
          I am with great respect your Very hble Servt—
          
            M Lyon 
          
        